Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6, and 8-22 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim states “an inse1tion/ejection force”. There seems to be a typo. Examiner suggests changing to an insertion/ejection force.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The claim contains a comma before “0.75”. The claim also states “at least 0.5 centimeters-,0.75 centimeters or in excess of 1.0 centimeters.” However, anything above .5 cm will be “at least 0.5 centimeters”. Examiner suggests deleting “-,.75 centimeters or in excess of 1.0 centimeters”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8-15. and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claims 3-4 and 6, claim 3 depends from itself. Examiner interprets as if claim 3 depends from claim 1. Claims 4 and 6 depend from claim 3, therefore, they are rejected for the same reasons.
             Referring to claims 3-4 and 6, claim 3 states that the insertion/ejection mechanism comprises a mechanical mechanism configured to mechanically translate an input force to an insertion/ejection force applied to the hearing device. However, claim 1 states that the insertion/ejection mechanism comprises an electrical actuator to move the hearing device. Claims 1 and 3 seem to contradict one another because it is unclear how the hearing device is moved based on both mechanical and electrical forces simultaneously. Examiner interprets as if the mechanical force of claim 3 is an alternative to the electrical actuator in claim 1, so that only one of the electrical or mechanical forces move the hearing device at a given time. Claims 4 and 6 depend from claim 3, therefore, they are rejected for the same reasons.
               Referring to claims 8-9, claim 8 recites the limitation "the insertion/injection mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the insertion/ejection mechanism. Claim 9 depend from claim 8, therefore, it is rejected for the same reason.
               Referring to claim 9, claim 9 recites the limitation "the hearing device housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the hearing device. 
               Referring to claims 10-13 and 17, claim 10 recites the limitation "the rechargeable battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the hearing device charge further comprises a rechargeable battery, which comprises battery terminals for charging the rechargeable battery. Claims 11-13 and 17 depend from claim 10, therefore, they are rejected for the same reason.
the holding mechanism. Claim 13 depends from claim 12, therefore, it is rejected for the same reason.
               Referring to claim 13, claim 13 recites the limitation "the hearing device housing" and “the hearing device holder” in lines 3 and 4, respectively.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as a hearing device housing and a hearing device holder. Further, the claims states “the removing position at least .5 centimeters…in length of the hearing device housing extends…” It is unclear exactly what how the removing position relates to the rest of the claim. Examiner interprets as “in the removing position, at least….”
               Referring to claim 14, claim 14 recites the limitations "the hearing device body" and “the hearing device holder” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as a hearing device body and a hearing device holder. 
               Referring to claim 15, claim 15 recites the limitation "the sound delivery mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as a sound delivery mechanism. 
               Referring to claims 18-22, claim 18 recites the limitation "inserting/injecting" in line 1.  It is unclear what the slash means in this instance. The claims later recites limitations regarding a charging position and a removing position similar to independent claim 1, however, “inserting” and injecting” seem to be synonyms, when the charging and removing positions seems to be alternatives. Examiner interprets similarly to claim 1 as inserting/ejecting. Claims 19-22 depend from claim 18, therefore, they are rejected for the same reason.
               Referring to claims 19-20 and 22, claim 19 recites the limitation "preferably greater than 80%" in line 2. It is unclear if this part of the claim is necessarily part of the scope. Examiner interprets as if the clause is deleted. Claims 20 and 22 depend from claim 19, therefore, they are rejected for the same reason.
               Referring to claims 20 and 22, claim 20 recites the limitation "in the removing position, the hearing device is completely ejected from the charging dock”. However, claim 1 states that “the actuator moves the hearing device between…a removing position in the charging dock.” Claim 20 contradicts  Examiner interprets as in the removing position the hearing deicce is ejected from the charging dock. Claim 22 depends from claim 20, therefore, it is rejected for the same reason.
               Referring to claim 22, claim 22 recites the limitation "the heating device” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as the hearing device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meincke et al. US Publication No. 20090200984 (from IDS).

              Referring to claim 18, Meincke et al. teaches a method for inserting/injecting a hearing device into/out of a charging dock of a hearing device charger, comprising: receiving a user control to from a user input; communicating the user input to an actuator; and activating the actuator to move the hearing device between a charging position and a removing position in the charging dock, wherein the charging position comprises a position configured for charging the hearing device and the removing position comprises a position configured for removal of the hearing device by the user (para 0091: “In order to charge the rechargeable batteries 45, 46 of a hearing aid 18, 20, the user places the hearing aid 18, 20, into the removable part 88, 90 in its idle position and then exerts a gentle push on said hearing aid 18, 20, whereby the removable part 88, 90 is moved into the charging position… The removable part 88, 90 and thereby the hearing aid 18, 20 may be released from the locked charging position by depressing a release button 92 that is operatively .
              Referring to claim 21, Meincke et al. teaches the user control comprises one of a switch, a button, an input lever and a lid of the hearing device charger that is moveably coupled with the hearing device charger;, and wherein the method further comprises communicating the user input to the actuator and using the actuator to move the hearing device between the charging position and the removing position in the charging dock comprises mechanically communicating a force applied by the user to the user control to the hearing device to move the heating device between the charging position and the removing position (para 0091).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meincke et al. in view of Finesman et al. US Patent No 5193439.

              Referring to claim 1, Meincke et al. teaches a hearing device charger configured to charge a rechargeable hearing device (Fig. 1: charger 10; Fig. 18: charger 72; para 0090: “charger 72 may be adapted to recharge the rechargeable batteries in two hearing aids”), the hearing device charger comprising: a power supply for supplying a charging current to a rechargeable hearing device (para 0087: “a power supply (not visible) for supplying a charging current to rechargeable batteries”); a charging dock configured to accommodate at least a portion of the rechargeable hearing device ; wherein the hearing device charger comprises: a user control configured to receive an input from a user to either insert the hearing device into a charging position in the charging dock or eject the hearing device to a removing position in the charging dock (para 0091: “the user places the hearing aid 18, 20, into the removable part 88, 90 in its idle position and then exerts a gentle push on said hearing aid 18, 20, whereby the removable part 88, 90 is moved into the charging position…The removable part 88, 90 and thereby the hearing aid 18, 20 may be released from the locked charging position by depressing a release button 92”); and an insertion/ejection mechanism configured to move the hearing device between the charging position and the removing position (para 0091: “The removable parts 88, 90 have two substantially fixed positions, one idle position (as shown in the figure) and another charging position (explained in more detail below with reference to FIG. 18). In order to charge the rechargeable batteries 45, 46 of a hearing aid 18, 20, the user places the hearing aid 18, 20, into the removable part 88, 90 in its idle position and then exerts a gentle push on said hearing aid 18, 20, whereby the removable part 88, 90 is moved into the charging position. Preferably, the removable part 88, 90 is pivotally mounted in the housing 74 of the charger 72 so that the removable part 88, 90 may be brought from its idle position to the charging position (and back from the charging position to the idle position) in a pivoting motion relative to the charger housing 74”).
               However, Meincke et al. does not teach an electrical actuator, but Finesman et al. teaches the insertion/ejection mechanism comprises an electrical actuator in electrical communication with the user control configured to move the element between a first upper position and a second lower position (Column 2, Lines 60-64: “automatic motor driven elevator means associated with the toasting means for lowering the food products to a first position for toasting and raising the food products to a second position for access”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrical actuator, as taught in Finesman et al., in the device of Meincke et al. because it allows for consistent and appropriate raising and lowering of the device.
              Referring to claim 2, Meincke et al. teaches the user control comprises one of a switch, a button, a lever or a lid that is moveably coupled with the hearing device charger (para 0091).
the insertion/ejection mechanism comprises a mechanical insertion/ejection mechanism comprising a plurality of levers in mechanical communication with the user control and configured to mechanically translate an input force applied by the user to the user control to an inseltion/ejection force applied to the hearing device (para 0091).
              Referring to claim 8, Meincke et al. teaches the insertion/injection mechanism further comprises a cradle configured to hold the hearing device (Fig. 18: removable part 88 and frame 89).
              Referring to claim 9, Finesman et al. teaches the cradle comprises moveable side walls that move inward to squeeze against the element during insertion and/or move outwards to release the element during ejection (Column 7, Lines 25-49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use movable walls, as taught in Finesman et al., in the device of Meincke et al. because it further helps to lock the device in place.
              Referring to claim 10, Meincke et al. teaches the rechargeable battery comprises battery terminals for charging the rechargeable battery; the charging dock comprises charging terminals electrically connected with the power supply and configured to provide an electrical connection with the battery terminals; and the charging dock comprises a holding mechanism for holding the hearing device in the charging position, such that in the charging position the battery terminals contact the charging terminals (paras 0021, 0092).
              Referring to claim 11, Meincke et al. teaches the holding mechanism comprises at least one of a latch system, an elastic element and a magnet (para 0021).
              Referring to claim 12, Meincke et al. teaches the holding mechanism further comprises a release mechanism for releasing the holding mechanisms when the hearing device is moved from the charging position to the removing position (paras 0091-0092).
              Referring to claim 13, Meincke et al. teaches the removing position at least 0.5 centimeters-,0.75 centimeters or in excess of 1.0 centimeters in length of the hearing device housing extends outside of the hearing device holder (Fig. 17: at least .5 cm of hearing aid extends out of charger 72).
              Referring to claim 14, Meincke et al. teaches in the removing position less than 30% of a longitudinal length of the hearing device body is disposed within the hearing device holder (Fig. 4: 
              Referring to claim 15, Meincke et al. teaches a guard section configured to receive at least a portion of the sound delivery mechanism (Fig. 18: charger 72 receives hearing aid 18, which contains a sound delivery mechanism).
              Referring to claim 16, Meincke et al. teaches an indicator light configured to indicate a status of the hearing device (para 0065).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meincke et al. and Finesman et al., as shown in claims 1 and 3 above, and further in view of Garrigues et al. US Publication No. 20020141100.

              Referring to claim 4, Meincke et al. and Finesman et al. do not teach a gear, but Garrigues et al. teaches the mechanical insertion/ejection mechanism comprises one or more gears (para 0030). Both Meincke et al., Finesman et al., and Garrigues et al. teach ways of moving an element, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in a gear or additionally use a gear, as taught in Garrigues et al. in the device of Meincke et al. and Finesman et al. because all such elements will help to move the hearing device from one position to another.
              Referring to claim 6, Finesman et al. teaches the electrical actuator comprises one of an electrical motor and a hydraulic pump (Column 2, Lines 60-64). Motivation to combine is the same as in claim 1.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meincke et al. and Finesman et al., as shown in claims 1 and 10 above, and further in view of Bengtsson et al. US Publication No. 20070104343.

              Referring to claim 17, Meincke et al. and Finesman et al. do not teach inductive charging, but Bengtsson et al. teaches the hearing device charger comprises a charging induction coil; the hearing device comprises a hearing device induction coil; and in the charging position, the charging induction coil and the hearing device induction coil are aligned for wireless charging of the hearing device (Fig. 1: inductor 23 of charger and inductor 17 of hearing aid 10). Both Meincke et al., and Bengtsson et al. teach ways charging methods, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the inductive charging of Bengtsson et al. for the physical touch charging of Meincke et al. in the charger of Meincke et al. and Finesman et al. because both ways of charging will allow for the hearing aid to be recharged and used again.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meincke et al.

              Referring to claim 19, Meincke et al. teaches in the removing position greater than 70% or preferably greater than 80% of a longitudinal length of the hearing device extends outside of the charging dock (Fig. 4: greater than 70% of length of hearing aid disposed outside of charger). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow more than 70% of the hearing aid length outside of the charger in the removing position since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
              Referring to claim 20, Meincke et al. teaches in the removing position the hearing device is completely ejected from the charging dock (para 0091).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meincke et al., as shown in claims 18-20, and further in view of Finesman et al.

              Referring to claim 22, Meincke et al. does not teach an electrical actuator, but Finesman et al. teaches communicating the user input to the actuator comprises electronically communicating the user input to the actuator; and activating the actuator to move the element between a first lower position and the removing position in the dock comprises controlling the actuator to move the element between the first lower position and the removing position (Column 1, Lines 54-57; Column 2, Lines 60-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an electrical actuator, as taught in Finesman et al., in the method of Meincke et al. because it allows for consistent and appropriate raising and lowering of the device..

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652